Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, [18 July 1792]
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Staphorst, Nicholaas van,Staphorst, Jacob van,Hubbard, Nicholas


[Philadelphia, July 18, 1792. A “List of papers received from the files of the Office of the House of Representatives, for the use of the Committee appointed to enquire into the State of the Treasury department” dated April 8, 1794, refers to “Copy of letters from the Secretary of the Treasury, to Wilhem, Willink &c. relating to the application of the monies arising from the loans—of the respective dates following to wit … July 18th,” 1792. Letter not found.]
